[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO AMEND STIPULATION
For reasons hereafter stated, plaintiffs motion, filed February 14, 2000 must be denied.
There is a summary process action brought by plaintiff against Charles E. Cruse and Jeanette McClellan. Both defendants have appeared and filed an answer.
On February 14, 2000 plaintiff filed the present motion. Attached to the motion is an amended stipulation entered into by CT Page 4634 plaintiff and defendant Jeanette McClellan. Charles F. Cruse is not a party to the stipulation.
The stipulation states that "judgment for immediate possession may enter in favor of the plaintiff with a stay of execution through June 20, 2001." The stay of execution was subject to certain conditions set forth in the stipulation.
Paragraph 7 states that if McClellan fails to make the agreed payments as scheduled, "plaintiff shall have the right to obtain a summary process execution for possession without a further court hearing."
The stipulation recites that it is assumed that Cruse has vacated the premises.
Although Cruse may have vacated the premises, he is still a party to this action. The action has not been withdrawn against him and no judgment has been entered against him.
Mr. Cruse is not a party to the amended stipulation. For this reason no judgment can be entered in accordance with the stipulation and the court cannot grant execution for possession.
For this reason the motion must be denied.
Purtill, Judge Trial Referee